Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October, 2021 has been entered.
 
This action is in response to the amendments and remarks filed on 21 October, 2021.
Claims 1-3, 5-7 and 9-22 are pending.
Claims 1-3, 5-7 and 9-21 have been amended. 
Claims 4 and 8 have been cancelled.
New claim 22 has been added.
Response to Arguments
35 USC § 103
Regarding amended claim 1, Applicant argues that, the cited prior art of record does not teach the amended limitations. Examiner does not find the argument persuasive and the amended limitations are mapped accordingly in this instant office action, under “Claim Rejections - 35 USC § 103”. 

35 USC § 112
The 35 USC § 112(b) rejection is withdrawn in view of the amendments filed on 21 October, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 5-7, 9-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al (US 2019/0206009), in view of Sweeney et al (US 2019/0109910).

Regarding claim 1, Gibson teaches a computing system for managing a transport service (fig.1), the computing system comprising: 
one or more processors (fig.1); 
and one or more memory resources storing instructions ([0200]) that, when executed by the one or more processors of the computing system, cause the computing system to: 
receive, from a first user device of a first user, context data collected by a user application operating on the first user device, the context data including application activity data corresponding to user interactions with the user application on the first user device ([0060] provides “…the user client device 114a performs the act 202 of opening a user application. In particular, the user client device 114a opens or initiates the user application 116a. As indicated by the arrow associated with the act 202, the user client device 114a also sends an indication to the server(s) 104 that the user client device 114a opens or initiates the user application 116a.”); 
determine, based on the context data received from the first user device, to perform pre-request matching for the first user that occurs before a first service request is submitted from the first user device ([0060] provides “When the user client device 114a opens the user application 116a, the transportation matching system 102 utilizes the server(s) 104 to pull the sensory data (or utilizes the user client device 114a to push the sensory data to the server(s) 104)”; [0079] provides “…the transportation matching system 102 selects one or more transportation vehicles to receive a transportation-request notification”; [0173] provides “…the transportation matching system 102 previously sent a transportation-request notification to one or more of the provider client devices 110a-110n in anticipation of a transportation request from the user 118a”; [0183] provides “…in certain embodiments, identifying the station for the user traveling in the mass-transit vehicle comprises determining a probability that the user will utilize the transportation vehicle; and based on the probability that the user will utilize the transportation vehicle, sending a transportation-request notification to a transportation vehicle for pickup of the user at a pickup location corresponding to the station”, wherein this provides that the identification of a service provider/transportation vehicle is done prior to receiving a request and based on the probability that the user will utilize a transportation vehicle); 
matching a plurality of available service providers to a plurality of users, including matching a first service provider to the first user ([0028] provides “Regardless of whether the transportation matching system arranges transportation services for an individual user or multiple users, the transportation matching system can also adjust pickup locations or suggest alternative stations”, wherein this provides for a plurality of users being matched with a plurality of service provider);
 in response to matching the first service provider to the first user during the first provider matching time period, prior to receiving the first service request from the first user device, classify the first service provider as a pre-request match of the first user and unavailable for matching with users of the transport service other than the first user for at least a period of time without transmitting, to a first provider device of the first service provider, an invitation to provide transport for the first user; 
and in response to receiving the first service request for the transport service from the first user device while the first service provider is classified as the pre-request match of the first user, transmit, to the first provider device, the invitation to provide transport for the first user (fig.9 elements 930 and 940).
Gibson teaches the above including matching providers to users prior to receiving the first service request from the first user device ([0079]. [0173], [0183]), but Gibson does not explicitly teach a first provider matching time period and in response to matching the first service provider to the first user during the first provider matching time period, classify the first service provider as a pre-request match of the first user and unavailable for matching with users of the transport service other than the first user for at least a period of time without transmitting, to a first provider device of the first service provider, an invitation to provide transport for the first user.
However, in a similar field of endeavor, Sweeney teaches, matching during a first provider matching time period ([0034] provides “…the network system 100 can receive information from provider devices 190 via a provider device interface 115 to monitor the locations and availabilities of the service providers. For example, the network system 100 can receive up-to-date provider locations 193 (e.g., GPS data, GLONASS data, etc.) to monitor current locations of the service providers 192; [0044] provides “In response to receiving the multi-user request data, the network system can identify a plurality of candidate service providers (215). The candidate service providers can be identified based on their respective locations and availabilities. The network system 100 can monitor the locations and availabilities of service providers by periodically or continuously receiving location data (e.g., data from GPS, GLONASS, or other location-aware resource) and status information from provider devices operated by the service providers”, wherein the periodic monitoring provides for a matching time period); 
in response to matching the first service provider to the first user during the first provider matching time period, classify the first service provider as a pre-request match of the first user and unavailable for matching with users of the transport service other than the first user for at least a period of time without transmitting, to a first provider device of the first service provider, an invitation to provide transport for the first user ([0034] provides “For example, the network system 100 can receive up-to-date provider locations 193 (e.g., GPS data, GLONASS data, etc.) to monitor current locations of the service providers 192. In addition, the network system 100 can receive up-to-date status information indicating the availability of the service providers 192. The network system 100 can utilize the received information in selecting the set of service providers 192-S. For instance, in selecting the set of service providers 192-S, network system 100 can ignore from consideration service providers 192 that are unavailable (e.g., servicing another request) or are located beyond a predetermined distance or ETA from the start location(s). The network system 100 can further take into consideration the direction of travel of the service providers 192 or their current destinations. For instance, if the network system 100 determines that a service provider 192 is currently en-route to a destination located within a certain predetermined distance from the start location, the network system 100 can determine to include the service provider 192 in the selection and optimization process in selecting the set of service providers 192-S”, wherein periodic monitoring and unavailable/”ignore from consideration” due to servicing another request is interpreted as analogous to be unavailable because the provider has been selected/paired with another user, i.e. servicing another request).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of using up-to-date provider status information as taught by Sweeney, for optimizing the process of selecting and matching providers with users (Sweeney [0033]).



when a user opens or initiates a transportation user application, the corresponding user client device sends a query for a price estimate and/or a query for an estimated time of arrival. A user may subsequently enter a pickup location and destination for transportation (and optionally selects a transportation type) by interacting with graphical user interfaces of a user application”; [0060] provides “When the user client device 114a opens the user application 116a, the transportation matching system 102 utilizes the server(s) 104 to pull the sensory data (or utilizes the user client device 114a to push the sensory data to the server(s) 104)).
 
Regarding claim 6, Gibson-Sweeney has taught the computing system of claim 1, wherein determining to perform pre-request matching for  the first user is based on the  context data and a user request submission context model trained using historical data to link the application activity data to a likelihood of the first user to submit the first service request within a future time window (Gibson [0060], [0074-0075] provides “…the transportation matching system 102 analyzes one or more of (i) travel history, (ii) sensory data, or (iii) scheduling information from a mass-transit system to determine a probability that the user 118a utilizes a transportation vehicle departing from a station...  the transportation matching system 102 analyzes a travel history of the user 118a to identify a station or pickup location from which the user 118a previously used a transportation vehicle”).
  
Regarding claim 7, Gibson-Sweeney has taught the computing system of claim 1, wherein determining to perform pre-request matching for the first user includes: determining, based on the one or more sets of context data, a propensity of the first user to submit the first service request within a the travel history of the user 118a may indicate that on Mondays at or around 8:35 a.m.--within a certain percentage of time--the user 118a utilizes a transportation vehicle from the transportation matching system 102 departing from a pickup location near a station. This may by itself (or combined with sensory data or scheduling information) indicate a probability that the user 118a will utilize a transportation vehicle departing from a station”, wherein sensory data can also be interpreted as context data).

Regarding claim 9, Gibson-Sweeney has taught the computing system of claim 1, wherein determining to perform pre-request matching for the first user is based further on a system load of the computing system during the first provider matching time period  (Gibson [0029] provides “…by utilizing sensory data to identify users on mass-transit vehicles, the transportation matching system can accurately determine, in advance, transportation requests at stations and reduce spikes in computer-processing load”, wherein this provides that the pre-request matching is done prior to overloading the system, i.e. based on the load of the system).  

Regarding claim 10, Gibson-Sweeney has taught the computing system of claim 1, wherein the executed instructions further cause the computing system to compute matching parameters for each of the plurality of users, including a first matching parameter for the first user that is derived from the context data received from the first user device (Gibson [0026] provides “To facilitate matching transportation vehicles with users, the transportation matching system can create user groups based on one or more transit characteristics of the multiple users”; [0028] provides “Regardless of whether the transportation matching system arranges transportation services for an individual user or multiple users, the transportation matching system can also adjust pickup locations or suggest alternative stations”).



Regarding claim 12, Gibson-Sweeney has taught the computing system of claim 10, wherein the matching parameters for each of the plurality of users includes a propensity of a respective user to cancel submitted service requests Gibson [0173] provides “…the transportation matching system 102 previously sent a transportation-request notification to one or more of the provider client devices 110a-110n in anticipation of a transportation request from the user 118a”, wherein anticipation is not a request and therefore, if the request is not forthcoming (see Gibson figs. 6A and 6B), it can be reasonably interpreted as analogous to a cancelled request).  

Regarding claim 13, Gibson-Sweeney has taught the computing system of claim 12, wherein the executed instructions further cause the computing system to compute matching parameters for the plurality of available service providers (Gibson [0004] provides “To coordinate matching a user with a transportation vehicle, in certain embodiments, the systems determine an estimated transit time of a user to one (or both) of the mass-transit station and the pickup location and select a transportation vehicle positioned to arrive at the pickup location by the estimated transit time.”; [0158], fig.5).

Regarding claim 14, Gibson-Sweeney has taught the computing system of claim 13, wherein the matching parameters for each of the plurality of available service providers includes a propensity to decline an invitation corresponding to a service request or cancel acceptance of the invitation (Gibson [0163] provides “…the transportation matching system 102 selects the transportation vehicle with the shortest estimated transit time to the pickup location 516 within a threshold wait time to receive a transportation-request notification. The threshold wait time ensures that a provider of a transportation vehicle does not spend an excessive amount of time waiting for the user 502 to arrive at the pickup location 516. The threshold wait time may be, for example, two minutes. Accordingly, in some embodiments, the transportation matching system 102 excludes transportation vehicles that--if selected--would wait more than the threshold wait time”, wherein a threshold wait time can be broadly interpreted as analogous to propensity for provider cancellation due to longer wait time).

Regarding claim 15, this claim contains limitations found within that of claim 1, and the same rationale of rejection applies, where applicable.
Regarding claim 18, this claim contains limitations found within that of claim 6, and the same rationale of rejection applies, where applicable.
Regarding claim 19, this claim contains limitations found within that of claim 7, and the same rationale of rejection applies, where applicable.
Regarding claim 20, this claim contains limitations found within that of claim 1, and the same rationale of rejection applies, where applicable.

Regarding claim 21, Gibson-Sweeney has taught the computer-implemented method of claim 15, wherein determining to perform pre-request matching for the first user includes determining, based on the context data, a propensity of the first user to submit the first service request within a future time window (Gibson [0075] provides “…the travel history of the user 118a may indicate that on Mondays at or around 8:35 a.m.--within a certain percentage of time--the user 118a utilizes a transportation vehicle from the transportation matching system 102 departing from a pickup location near a station. This may by itself (or combined with sensory data or scheduling information) indicate a probability that the user 118a will utilize a transportation vehicle departing from a station”, wherein sensory data can also be interpreted as context data).

Regarding claim 22, the computing system of claim 14, wherein matching the plurality of service providers to the plurality of users is based on prioritizing user-to-provider pairings that are less likely to result in cancellations (Gibson [0163] provides “…the transportation matching system 102 selects the transportation vehicle with the shortest estimated transit time to the pickup location 516 within a threshold wait time to receive a transportation-request notification. The threshold wait time ensures that a provider of a transportation vehicle does not spend an excessive amount of time waiting for the user 502 to arrive at the pickup location 516. The threshold wait time may be, for example, two minutes. Accordingly, in some embodiments, the transportation matching system 102 excludes transportation vehicles that--if selected--would wait more than the threshold wait time”, wherein a threshold wait time can be broadly interpreted as analogous to propensity for provider cancellation due to longer wait time).

2.	Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al (US 2019/0206009), in view of Sweeney et al (US 2019/0109910), further in view of Carvallo et al (US 2018/0071634).

Regarding claim 2, Gibson-Sweeney has taught the computing system of claim 1, but does not explicitly teach wherein the application activity data includes one or more of: an amount of time elapsed since initiation of the user application on the first user device, and an amount of time elapsed since a specific user interface has been presented within the user application.
wherein the application activity data includes an amount of time elapsed since initiation of the user application on the first user device ([0088] provides “…based on the user activity or application context (e.g., an elapsed amount of time), or after receiving input from a user to initiate further browsing of the selected user. Received input can include mouse clicks, touch screen touches, touch screen taps or holds, audio input including verbal commands, gestures interpreted by a motion sensing camera, or other suitable technologies”).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of application context data as taught by Carvallo in the Gibson-Sweeney system, for optimizing the process of gauging user needs based on application activity (Carvallo [0088]).

Regarding claim 16, this claim contains limitations found within that of claim 2, and the same rationale of rejection applies, where applicable.

3.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al (US 2019/0206009), in view of Sweeney et al (US 2019/0109910), further in view of Bhardwaj et al (US 2018/0081496).

Regarding claim 3, Gibson-Sweeney has taught the computing system of claim 1 but does not explicitly teach wherein the application activity data includes one or more of: whether the user application is running as a foreground process or as a background process on the first user device, and a comparison of respective times the user application has been running as the foreground process and as the background process on the first user device since initiation of the user application.
the application monitor 205 may be configured to distinguish between foreground and background processing of the applications which may provide increased accuracy of application usage. For example, the application monitor can count the time when a given application is in the foreground (e.g., has focus, is consuming user inputs, etc.), but ignore or discount the time when the application is in the background and may not be actively utilized by the user.”)
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of application context data as taught by Bhardwaj in the Gibson-Sweeney system, for optimizing the process of gauging application usage to determine user needs accordingly.

Regarding claim 17, this claim contains limitations found within that of claim 3, and the same rationale of rejection applies, where applicable.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Marco et al – US 2017/0186126 A1
	Bryant et al – US 2016/0364824 A1

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.R/Examiner, Art Unit 2459                                                                                                                                                                                                        
/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459